 

 

Case 2:96-cr-00259-WFN ECF No. 502 _ filed 07/10/20 PagelD.12063 Page 1of 3

JOHN P. NOLLETTE
Attorney at Law

1408 W. BROADWAY AVE.
SPOKANE, WA 99201

Ph: (509) 701-0566

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA,
No. 2:96-00259-WEN- |

)
)
Plaintiff, )
) ROBERT BERRY’S
) RESPONSE TO THE
) GOVERNMENT’S
V. ) SENTENCING MEMORANDUM
)
)
)
)

ROBERT S. BERRY,

Defendant.

The Defendant, Robert Berry, through counsel, respectfully submits the

following
1. Count S-9 Under Now-Applicable Law
Resentencing on count S-9 must be pursuant to the current version of
§ 924(c) as amended by section 403 of the First Step Act; which would mandate

a consecutive 5 year sentence.

DEFENDANT ROBERT BERRY’S RESPONSE JOHN P. NOLLETTE

TO THE GOVERNMENT’S SENTENCING MEMORANDUM Attomey at Law
1408 W. Broadway Ave.

Page | Spokane, WA 99201

Ph: (509) 701-0566

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:96-cr-00259-WFN ECF No. 502 _ filed 07/10/20 PagelD.12064 Page 2 of 3

The Government cites to the general Savings Clause (1 U.S.C. § 109), but
that statute is not relevant here. According to Dorsey v. United States, it applies
only to new statutes, “the word ‘repeal’ applies when a new statute simply
diminishes the penalties that the older statute set forth.” Dorsey v. United States,
132 S. Ct. 2321, 2329 (2012), citing Warden v. Marrero, 417 U.S. 653, 659-663
(1974).

Thus, the § 403 amendment to § 924(c) is not a repealing statute; it does
not diminish penalties, it leaves penalties unchanged and clarifies to whom those
penalties can be applied.

Mr. Berry herein incorporates by reference the argument he presented in
Defendant’s Supplemental Briefing, ECF 473, pgs. 5-9.

2. Terrorism Upward Departure

In its Sentencing Memorandum, the Government urges the Court to apply
“an invited” upward departure, citing USSG § 3A1.4 and Amendment 637,
effective November 1, 2002, which has little to do with a “terrorist motive.”

The Government alleges Mr. Berry was “ideologically motivated” and
“killing at the Planned Parenthood was [his] intent.” ECF 500, pgs. 15-16. Mr.

Berry disputes these allegations and points out that the jury made no such

findings.
DEFENDANT ROBERT BERRY’S RESPONSE JOHN P. NOLLETTE
TO THE GOVERNMENT’S SENTENCING MEMORANDUM BGSEney at LW
1408 W. Broadway Ave.
Page 2 Spokane, WA 99201

Ph: (509) 701-0566

 
 

 

Case 2:96-cr-00259-WFN ECF No. 502 _ filed 07/10/20 PagelD.12065 Page 3 of 3

Such an adjustment is unwarranted and, moreover, would violate the
Constitution. The ex post facto issue inherent in applying this Guideline
Amendment to a conspiracy that ended by October 8, 1996 is obvious. It is also
apparent that a sentence resulting from a 12 level Guideline increase could not be
upheld as reasonable on the facts encompassed by the jury verdict, which would
implicate 6" Amendment issues.

Respectfully submitted this day of July, 2020.

/s/John P. Nollette
John P. Nollette
Attorney for Robert Berry

CERTIFICATION

I hereby certify that onthe _ day of July, 2020, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF System which will send
notification of such filing to the following.

Joseph Harrington

Assistant U.S. Attorney

920 W. Riverside, Room 300
Spokane, WA 99201

/s/John P. Nollette
Attorney for Robert Berry

DEFENDANT ROBERT BERRY’S RESPONSE JOHN P. NOLLETTE
TO THE GOVERNMENT’S SENTENCING MEMORANDUM Attorney at Law
1408 W. Broadway Ave.

Page 3 Spokane, WA 99201

Ph: (509) 701-0566

 
